Ketcham, S.
Upon an appeal taken from the order fixing the transfer tax, the ground of appeal is that, in the adjustment of the tax, deduction was made of a single commission to executors instead of a commission to each of three executors.
The estate at the time of the death was of the value of $98,621.33, but when the executors received their letters it had been increased by the accrual of interest to more than $100',000.
Do doubt, for the purpose of the transfer tax, the estate must he valued as of the time of death; hut whether each executor shall receive a full commission is to he determined by the value of the estate which they shall have administered.
Under familiar methods of estimating deductions, it must he found that a triple commission is among the prospective expenses of this administration. The two additional commissions at the estimate made by the appraiser would he $2,299.52.
*207■The present order would make the legatees pay a tax upon this sum as an amount which passes to them under the decedent’s will, when, as must he seen, it will never reach them.
The order appealed from should he modified accordingly. Decree modified.